Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-3 and 7 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on December 14, 2021. The previously withdrawn claim 4 has also been amended by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1-3 and 7 under 35 U.S.C. 103 as stated in the Office action dated September 3rd, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2016/129015 A1). Because WO (‘015 A1) is in Japanese, its patent family member Hayakawa et al. (US Pub. 2018/0037966 A1) has been relied upon to establish rejections as follows.
	With respect to claims 1-3 and 7, Hayakawa et al. (‘966 A1) discloses a grain-oriented electrical steel sheet comprising by mass% 0.005 or less C, 2.0-4.5 Si, 0.5 or 2+β2)1/2 and γ and the area ratio Rβ as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Hayakawa et al. (‘966 A1)’s steel sheets are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same average deviation angles and the same area ratio as claimed would be expected with the claimed and Hayakawa et al. (‘966 A1)’s steel sheets.
Response to Arguments
4.	The applicant’s arguments filed on December 14, 2021 have been fully considered but they are not persuasive.	
β of the steel sheets Nos. 7 and 8 having chemical compositions falling within the scope of claim 1 are 25% and 24% respectively falling outside of the claimed range of 15% or less; and Hayakawa et al. (‘966 A1) clearly describes a different process than that of the instant application. In response, see examiner’s response to applicant’s argument in the Office action dated September 3rd, 2021. The examiner notes that the area ratios Rβ of the steel sheets Nos. 7 and 8 are insufficient to establish the criticality of the carbide area ratio RC range as claimed in claim 4 as amended. Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II. In the instant case, applicants should compare results in Rβ from samples having for instance carbide area ratios of 1.6, 1.8, 2.0, 2.2, 2.4, 7.5, 11.0, 13.0, 15.0, 17.0 and 19.0 to establish the criticality of the carbide area ratio range of 2.0-15.0% as claimed in claim 4 on the area ratios Rβ.






Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/11/2022